DETAILED ACTION
This office action response to the communication filed on 11/10/2020. 
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on May 25, 2021; September 07, 2021; and December 03, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 9, 10 are objected to because of the following informalities:  Claims 9, 10 are recites “SA” and “DA”, “TA and RA” field, respectively which appears to be abbreviated or incorrect meaning.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication No. 2019/0150214), (“D1”, hereinafter), in view of Huang et al. (U.S. Patent Application Publication No. 2019/0364555), (“D2”, hereinafter).
As per Claim 1, D1 is discloses a method of transmitting data by a transmitting device in a multi-link operation over a wireless network ([see, e.g., establishing a multi-link session between the first wireless device and a second wireless device, [0006, 0087], and Fig. 3]), the method comprising: 
determining that a receiving device is capable of multi-link fragmentation, wherein the receiving device and the transmitting device are operable to communicate over a first wireless link and a second wireless link ([see, e.g., wherein the wireless device 305-a, identify its current aggregation capability include one or more RF spectrum bands over which aggregation is supported, a maximum number of supported aggregated links, [0088-0089, 0092], and Fig. 3]); 
transmitting a first frame over the first wireless link and transmitting a second frame over the second wireless link to the receiving device in the multi-link operation according to the first and second MPDU length capabilities ([see, e.g., wherein a unicast 
D1 doesn’t appear explicitly disclose: determining a first media access control (MAC) protocol data unit (MPDU) length capability of the receiving device for the first wireless link and a second MPDU length capability of the receiving device for the second wireless link.
However, D2 discloses determining a first media access control (MAC) protocol data unit (MPDU) length capability of the receiving device for the first wireless link and a second MPDU length capability of the receiving device for the second wireless link ([see, e.g., determine one or more links of EHT capabilities element, include one or more of maximum A-MPDU length field 1510, and indicate whether the EHT STA 504 and/or EHT AP 502 support the larger MPDU size, [0122], and Fig. 15]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide efficient use of the resources results improve the bandwidth and acceptable response times to the users of the WLAN (D2, [0003]).
As per Claim 2, D1 and D2 disclose the method as described in Claim 1, and D1 further discloses wherein the MPDU comprises an aggregate MAC protocol service unit (A-MSDU) (see, [0070]), and further comprising: 

fragmenting the A-MSDU into a first fragmented frame and a second fragmented frame according to the first and second MPDU length capabilities, respectively ([see, e.g., an MSDU fragment frame disclosed, [0116, 0138], and Fig. 7]), 
wherein the first frame comprises the first fragmented frame and the second frame comprises the second fragmented frame ([see, e.g., the (A)MSDU fragment along with its associated common SN, FN, and PN in the MPDU header disclosed, [0116, 0138], and Fig. 7]).  
As per Claim 3, D1 and D2 disclose the method as described in Claim 2, and D1 further discloses wherein a length of the first fragmented frame is not greater than the first MPDU length capability, and wherein a length of the second fragmented frame is not greater than the second MPDU length capability ([see, e.g., wherein the multi-link session, a greater range than the larger link, but the larger link may be capable of greater throughput than the smaller link, which the size of each link may be flexible or dynamic disclosed, [0091-0092], and Fig. 3]).   
As per Claim 4, D1 and D2 disclose the method as described in Claim 1, and D1 further discloses wherein the transmitting the first frame over the first wireless link is performed simultaneously with transmitting the second frame over the second wireless link ([see, e.g., two links because of the simultaneous uplink and downlink transmissions disclosed, [0084], and Fig. 2-3]).  
As per Claim 5, D1 and D2 disclose the method as described in Claim 1, and D1 further discloses wherein the first frame and the second frame are associated with the same traffic identifier (TID) allocated to the first wireless link and the second wireless link ([see, e.g., a first TID and the second set of packets may be associated with a second TID (e.g., in the case of flow-based aggregation) disclosed, [0091], and Fig. 3]).  
As per Claim 6, D1 and D2 disclose the method as described in Claim 1, and D1 further discloses wherein the MPDU comprises an aggregate MAC protocol service unit (A-MSDU) ([see, e.g., an aggregated MPDU (AMPDU) disclosed, [0105], and Fig. 6]), and further comprising: 
receiving an extended capabilities element from the receiving device comprising an A-MSDU capability requirement ; and aggregating an A-MSDU to satisfy the A-MSDU capability requirement of the extended capabilities element ([see, e.g., aggregation capability information which may be advertised by an AP 105 include an aggregation capability bit and  a maximum number of supported links per aggregation type, a maximum supported throughput per aggregation type, any combination thereof, etc. disclosed, [0127-0129], and Fig. 9B]).
As per Claim 7, D1 and D2 disclose the method as described in Claim 6, and D1 further discloses wherein the receiving device is further operable to communicate over a third wireless link ([see, e.g., establishing a multi-link session between the first wireless device and a second wireless device, [0006, 0087], and Fig. 3]), and 
wherein the aggregating the A- MSDU to satisfy the A-MSDU capability of the extended capabilities element comprises identifying an eligible link set that satisfies the 
wherein the eligible link set comprises at least one of: 
the first wireless link; the second wireless link; and  the third wireless link ([see, e.g., establishing the multi-link session between the first wireless device and the second wireless device comprises: establishing the first wireless link and the second wireless links are disclosed, [0036-0037], and Fig. 3]).  
As per Claim 8, D1 and D2 disclose the method as described in Claim 7, and D1 further discloses wherein the first wireless link comprises a 2.4 GHz wireless link, the second wireless link comprises a 5 GHz wireless link, and the third wireless link comprises a 6 GHz wireless link ([see, e.g., the multiple communication links 120 may be in different RF spectrum bands includes the 5 GHz band link, the 2.4 GHz band link, and the 6 GHz spectrum band link disclosed, [0065-0066, 0086], and Fig. 3]). 

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication No. 2019/0150214), (“D1”, hereinafter), in view of CHITRAKAR et al. (U.S. Patent Application Publication No. 2021/0227547), (“D3”, hereinafter).
As per Claim 9, D1 is discloses a method of transmitting data to a receiving device by a transmitting device in a multi-link operation over a wireless network ([see, e.g., establishing a multi-link session between the first wireless device and a second wireless device, [0006, 0087], and Fig. 3]), 

receiving a transmission opportunity (TXOP) on a first wireless link at a first wireless station (STA) instance of a plurality of wireless STA instances of the transmitting device ([see, e.g., wherein the a first wireless link of the multi-link session may be in a first RF spectrum band having a first path loss value (e.g., a 2.4 GHz spectrum band), [0091-0092], and Fig. 3]); 
setting a SA field of an aggregate media access control (MAC) protocol service unit (A-MSDU) sub-frame header of the A-MSDU according to a virtual MAC address of an logical link control (LLC) sublayer interface of the transmitting device ([see, e.g., wherein the setting a SA field, a subframe header 805 as including a sender address (SA) field 815 (which may also be referred to as a transmitter address), [0120], and Fig. 8]);
setting a DA field of the A-MSDU sub-frame header of the A-MSDU according to a virtual MAC address of an LLC sublayer interface of the receiving device for delivering the A-MSDU to an LLC sublayer of the receiving device ([see, e.g., wherein the setting a DA field, a subframe header 805 as including a destination address (DA) field 810 (which may also be referred to as a receiver address), [0120], and Fig. 8]); and 
transmitting the A-MSDU to the receiving device over the first wireless link ([see, e.g., wherein a unicast traffic, the MPDUs frame may be sent on link 635-a (e.g., which may be a 2.4 GHz link) and link 635-b (e.g., which may be a 5 GHz link), [0072, 0109], and Fig. 6]).  
a virtual MAC address of an LLC sublayer interface of the receiving device.
However, D3 discloses setting a DA field of the A-MSDU sub-frame header….a virtual MAC address of an LLC sublayer interface of the receiving device ([see, e.g., Logical Link Control (LLC) sublayer 2020, [0102-0103], and Fig. 20]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide communication over multiple different frequency bands results improves in peak throughput and multi-band transmission (D3, [0044]).
As per Claim 10, D1 and D3 disclose the method as described in Claim 9, and D1 further discloses further comprising: 
setting a TA field of a MAC header of the A-MSDU according to a MAC address of the first wireless STA instance (see, each link may have a unique transmitter address (TA) and receiver address (RA), [0070]); and 
setting an RA field of the MAC header of the A-MSDU according to a MAC address of a wireless AP instance of the receiving device (see, each link may have a unique transmitter address (TA) and receiver address (RA), [0070]).  
As per Claim 11, D1 and D3 disclose the method as described in Claim 9, and D1 further discloses further comprising:

setting a SA field of an A-MSDU sub-frame header of a second A-MSDU according to the virtual MAC address of the LLC sublayer interface of the transmitting device ([see, e.g., wherein the setting a SA field, a subframe header 805 as including a sender address (SA) field 815 (which may also be referred to as a transmitter address), [0120], and Fig. 8]);
setting a DA field of the A-MSDU sub-frame header of the second A-MSDU according to the virtual MAC address of the LLC sublayer interface of the receiving device for delivering the second A-MSDU to the LLC sublayer of the receiving device ([see, e.g., wherein the setting a DA field, a subframe header 805 as including a destination address (DA) field 810 (which may also be referred to as a receiver address), [0120], and Fig. 8]); and 
transmitting the second A-MSDU to the receiving device over the second wireless link ([see, e.g., wherein a unicast traffic, the MPDUs frame may be sent on link 635-a (e.g., which may be a 2.4 GHz link) and link 635-b (e.g., which may be a 5 GHz link), [0072, 0109], and Fig. 6]).  
D1 doesn’t appear explicitly disclose: setting a DA field of the A-MSDU sub-frame header….a virtual MAC address of an LLC sublayer interface of the receiving device. 

In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide communication over multiple different frequency bands results improves in peak throughput and multi-band transmission (D3, [0044]).
As per Claim 12, D1 and D3 disclose the method as described in Claim 11, and D1 further discloses wherein the first A-MSDU is transmitted simultaneously with the second A-MSDU ([see, e.g., two links because of the simultaneous uplink and downlink transmissions disclosed, [0084], and Fig. 2-3]).   
As per Claim 13, D1 and D3 disclose the method as described in Claim 9, and D1 appears to be silent to the instant claim, and D3 further discloses wherein the virtual MAC address of the LLC sublayer interface of the transmitting device corresponds to a MAC address of a wireless STA instance of the plurality of wireless STA instances ([see, e.g., Logical Link Control (LLC) sublayer 2020, [0102-0103], and Fig. 20]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide 
As per Claim 14, D1 and D3 disclose the method as described in Claim 9, and D1 appears to be silent to the instant claim, and D3 further discloses wherein the virtual MAC address of the LLC sublayer of the receiving device corresponds to a MAC address of a wireless AP instance of the receiving device ([see, e.g., Logical Link Control (LLC) sublayer 2020, [0102-0103], and Fig. 20]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide communication over multiple different frequency bands results improves in peak throughput and multi-band transmission (D3, [0044]).
As per Claim 15, D1 is discloses an apparatus for transmitting data to a receiving device in a multi-link operation over a wireless network ([see, e.g., establishing a multi-link session between the first wireless device and a second wireless device, [0006, 0087], and Fig. 3]), the apparatus comprising: 
a multi-band wireless station (STA) comprising a plurality of wireless STA instances ([see, e.g., wherein the the multi-link session, wireless device 305-a and wireless device 305-b may establish a multi-link session. [0091-0092], and Fig. 3]),
wherein each wireless STA instance of the plurality of wireless STA instances is associated with a respective media access control (MAC) address ([see, e.g., each link 
wherein the multi-band wireless STA is operable to: 
receive a transmission opportunity (TXOP) for transmitting an aggregate MAC protocol service unit (A-MSDU) at a second wireless STA instance of a plurality of wireless STA instances of the transmitting device ([see, e.g., wherein the a first wireless link of the multi-link session may be in a first RF spectrum band having a first path loss value (e.g., a 2.4 GHz spectrum band), [0091-0092], and Fig. 3]); 
set an SA field of an A-MSDU sub-frame header of the A-MSDU according to a virtual MAC address of the LLC sublayer interface of the transmitting device ([see, e.g., wherein the setting a SA field, a subframe header 805 as including a sender address (SA) field 815 (which may also be referred to as a transmitter address), [0120], and Fig. 8]);
set a DA field of the A-MSDU sub-frame header of the A-MSDU according to a virtual MAC address of an LLC sublayer interface of the receiving device for delivering the A-MSDU to an LLC sublayer of the receiving device ([see, e.g., wherein the setting a DA field, a subframe header 805 as including a destination address (DA) field 810 (which may also be referred to as a receiver address), [0120], and Fig. 8]); and 
transmit the A-MSDU to the receiving device using the virtual MAC addresses in the A-MSDU sub-frame header ([see, e.g., wherein a unicast traffic, the MPDUs frame may be sent on link 635-a (e.g., which may be a 2.4 GHz link) and link 635-b (e.g., which may be a 5 GHz link), [0072, 0109], and Fig. 6]).  

However, D3 discloses an logical link control (LLC) sublayer interface associated with a first MAC address of a first wireless STA instance of the plurality of wireless STA instances ([see, e.g., Logical Link Control (LLC) sublayer 2020, [0102-0103], and Fig. 20]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide communication over multiple different frequency bands results improves in peak throughput and multi-band transmission (D3, [0044]).
As per Claim 16, D1 and D3 disclose the apparatus as described in Claim 15, and D1 further discloses wherein the multi-band wireless STA is further operable to aggregate the A-MSDU for transmission using the A-MSDU sub-frame header ([see, e.g., in multi-link aggregation, each link may obtain aggregated MAC service data unit (AMSDU) per-links, [0070], and Fig. 3]).  
As per Claim 17, D1 and D3 disclose the apparatus as described in Claim 16, and D1 further discloses wherein the multi-band wireless STA is further operable to aggregate the A-MSDU according to an A-MSDU capability requirement the receiving device ([see, e.g., in multi-link aggregation, each link may obtain aggregated MAC service data unit (AMSDU) per-links. Moreover, identify its current aggregation 
As per Claim 18, D1 and D3 disclose the apparatus as described in Claim 17, and D1 further discloses wherein the A-MSDU capability requirement of the receiving device comprises a maximum MAC protocol data unit (MPDU) length, and wherein the STA is further operable to aggregate the A-MSDU using a length that satisfies the A-MSDU capability requirement ([see, e.g., in multi-link aggregation, each link may obtain aggregated MAC service data unit (AMSDU) per-links. Moreover, identify its current aggregation capability include one or more RF spectrum bands over which aggregation is supported [0070, 0088-0089], and Fig. 3]). 
As per Claim 19, D1 and D3 disclose the apparatus as described in Claim 17, and D1 further discloses wherein the plurality of wireless STA instances communicate with the receiving device over a plurality of wireless links, and wherein the multi-band wireless STA is further operable to aggregate the A-MSDU according to an A-MSDU capability requirement of the receiving device by determining an eligible link set of the plurality of wireless links that satisfy the A-MSDU capability requirement of the receiving device, ([see, [0070, 0088-0089], and Fig. 3]).   
As per Claim 20, D1 and D3 disclose the apparatus as described in Claim 17, and D1 further discloses wherein the A-MSDU and the second A- MSDU comprise fragmented frames of the same original A-MSDU ([see, e.g., an MSDU fragment frame disclosed, [0116, 0138], and Fig. 7]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     
/PARTH PATEL/Primary Examiner, Art Unit 2468